JOHNSON, Chief Judge
(dissents):
I cannot agree with the majority view of this court that the appeal should be dismissed because of untimely filing. It now appears from a letter of counsel for appellee that it is impossible to tell when the book and page was assigned. The filing date was March 13, as indicated by the Clerk’s certificate, but the Clerk fails to show a recording date or a date of assigning book and page.
*341The letter of appellee to this court, copy of which is attached to the petition for rehearing, points out that there is no way for the records or the computer utilized by the Clerk’s office to reveal the actual date that a book and page was assigned. This letter states that there is an indication that the recording may not actually have taken place until April 17.
It appears to me that the burden is upon the appellee to show to the court that the notice of appeal was filed more than 30 days after the book and page was assigned, i. e. after rendition of the judgment. This the appellee has not been able to do, and therefore the motion to dismiss should be denied.
As to the majority opinion that if appellant’s contention that the order was recorded April 17, two days after notice of appeal then the same should still be dismissed, I cannot agree. The law stated in the majority opinion is correct, but the facts here do not bear out such contention.
It appears to me that what the appellant is saying that insofar as any one can tell, the recording could have been done as late as April 17. This has not been raised by appellee in his motion to dismiss and I don’t think it meritorious.
The further fact that the record reveals that the notice of appeal was mailed at an early enough date to have reached the clerk’s office well within even the 30 days after filing of the order but for some unexplained reason was not marked filed in the clerk’s office until at least one or maybe two days later than it would normally have been received, causes me to lean more towards the view that the notice of appeal was timely filed. The appellee received his copy of the notice of appeal within the time limit for filing said notice, so why didn’t the clerk’s office receive its copy at the same time?
For these reasons, I would deny the motion and reinstate the appeal.